Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election of species is hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Salvatore A. Sidoti on 5/6/21.
The application has been amended as follows: 
Supplemental amendment dated 5/5/21:
Claim 1, page 3, line 2, delete  “ ) “ at the end of  “dimethylocta-1,6-dien-3 -ol) “ ;  delete  “ ) “  at the end of  “ (2E,6Z)-nona-2,6-dien-1 -ol)” and delete  “ ) “  at the end of    “ (Z)-non-6-en-1 -ol) “; line 6  delete  “ ) “ at the end of “  2H-benzo[b][l,4]dioxepin-3(4H)-one) “ and delete  “ ) “ at the end of   “one) “; line 16, delete “ and” after “cis-3” and insert---- and ---- before  “cis-3 “----; page 4, line 1, after “ wherein the”, insert---- at least one ----.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In view of the declaration, rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) is hereby withdrawn. None of the art cited on PTO-1449 suggest the limitation of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619